IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SCOTTIE PAUL REDDICK,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5085

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Liberty County.
Barbara K. Hobbs, Judge.

Scottie Paul Reddick, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and WOLF and WINOKUR, JJ., CONCUR.